Citation Nr: 0929845	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  02-05 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes, claimed as 
secondary to a 
service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1985 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2003 the Board remanded the claim for diabetes 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
Also in that decision, the Board denied another claim the 
Veteran had appealed - for a higher rating for his left knee 
disability.  As well, the Board referred to the RO an 
additional claim for compensation benefits under 38 U.S.C.A. 
§ 1151 for alleged improper treatment he purportedly 
had received at a VA medical center (VAMC), starting on 
October 4, 2000, while undergoing surgery for his left knee 
disability.

In a November 2008 decision, on remand, the RO denied the 
§ 1151 claim.  The Veteran has not separately appealed that 
decision, so the § 1151 claim is not currently before the 
Board - although it, too, concerns his diabetes mellitus.  
38 C.F.R. § 20.200 (2008).  See Ephraim v. Brown, 82 F.3d 
399, 401 (Fed. Cir. 1996) (where a prior claim for service 
connection has been denied, and a current claim contains a 
different diagnosis (even one producing the same symptoms in 
the same anatomic system), a new decision on the merits is 
required).  See also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008) (a newly-diagnosed psychiatric disorder (e.g., 
posttraumatic stress disorder (PTSD)), even if medically 
related to a previously diagnosed disorder (such as 
depressive neurosis), is not the same for jurisdictional 
purposes when it has not been previously considered); 
cf. Spencer v. Brown, 4 Vet. App. 283, 288 (1993) (when 
liberalizing legislation creates a new basis of entitlement 
to VA benefits, a claim under such legislation is a claim 
separate and distinct from the claim previously denied prior 
to such legislation).  See also Sawyer v. Derwinski, 1 Vet. 
App. 130, 134 (1991).

But see, as well, Robinson v. Shinseki, 520 F.3d 1330 (Fed. 
Cir. 2008) (indicating separate theories in support of a 
claim for benefits for a particular disability does not 
equate to separate claims for benefits for that disability).


FINDING OF FACT

The record does not establish the Veteran's diabetes is 
attributable to his military service - either directly or as 
secondary to his service-connected left knee disability.


CONCLUSION OF LAW

The Veteran's diabetes was not incurred or aggravated during 
service and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in February and 
March 2004, the AMC, on remand, advised the Veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  For a claim, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that he submit any evidence in his possession that might 
substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).  

The AMC did not issue those February and March 2004 VCAA 
notice letters prior to the RO's initial adjudication of the 
Veteran's claim in October 2001, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  But since providing that post-adjudicatory 
VCAA notice, on remand in 2004, the AMC has readjudicated the 
claim in the November 2008 supplemental statement of the case 
(SSOC), including considering any additional evidence 
received in response to that notice.  This is important to 
point out because if, as here, there was no VCAA notice prior 
to the initial adjudication of the claim, or if provided it 
was inadequate or incomplete, this error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The RO and AMC did not apprise the Veteran of the downstream 
disability rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Since, however, the Board is denying his underlying claim for 
service connection, no downstream disability rating or 
effective date will be assigned.  In other words, these 
downstream elements of the claim are ultimately moot.  
Therefore, there can be no possibility of any prejudice to 
him in not receiving notice concerning these downstream 
disability rating and effective date elements of his claim 
because, in the final analysis, these downstream elements of 
his claim are inconsequential.  38 C.F.R. § 20.1102 (harmless 
error); see also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  



In further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran, as the pleading party, has not alleged any 
prejudicial error in the timing or content of the VCAA notice 
provided (or not provided).

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, and VA treatment records.  There is no indication 
that any additional records need to be obtained.

A medical examination has not been conducted or medical 
opinion obtained in response to the Veteran's claim.  
However, the Board finds that the evidence, discussed below, 
which reveals he did not have any complaints (e.g., relevant 
symptoms) regarding his claimed disability during service, or 
relevant diagnoses, and no suggestion of a relationship 
between his diabetes and his military service, including by 
way of his already service-connected left knee disability, 
warrants concluding that a remand for an examination and/or 
opinion is not necessary to decide this claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the service and 
post-service medical records provide no basis to grant this 
claim, and in fact provide evidence against it, the Board has 
no grounds for obtaining a VA examination and medical 
opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Here, though, simply stated, the standards of 
McLendon are not met because the evidence does not satisfy 
requirements (2) and (3).

The Board is also satisfied as to substantial compliance with 
its September 2003 remand directives insofar as providing the 
Veteran the required VCAA notice.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999). 

II.  Entitlement to Service Connection for Diabetes

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Certain conditions, like diabetes mellitus, are chronic per 
se and, therefore, will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10-
percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; in the absence of proof of 
current disability, there is no valid claim).  Here, the 
Veteran's VA treatment records provide the required diagnosis 
of diabetes, so there is no disputing he has this claimed 
condition.

Consequently, the determinative issue is whether the 
Veteran's diabetes is in some way attributable to his 
military service - including, as he is specifically 
alleging, by way of his already service-connected left knee 
disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The Veteran no doubt sincerely believes that his diabetes is 
traceable to his 
service-connected left knee disability, in that he was unable 
to properly exercise and care for himself because of the 
functional and other impairment resulting from the left knee 
disability.  But as a layman, he is not competent to make 
this critical determination; instead, there must be 
supporting medical evidence.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  But the Board sees that there is no 
competent medical evidence of record suggesting such a cause-
and-effect relationship or correlation between these 
conditions.

Concerning the etiology of his diabetes, the Veteran's VA 
treatment records include a November 2000 medical report 
discussing the severity of his diabetes and its possible 
relationship to a prior surgical procedure performed in 
October 2000.  The report provides that "[t]he stress of the 
surgery may have precipitated glucose toxicity with 
subsequent beta cell failure which may account for sudden 
onset of the diabetes."  But this was the very basis of the 
Veteran's § 1151 claim - which, as already pointed out, the 
RO has since denied in November 2008.  And as also already 
explained, he has not appealed that decision, see 38 C.F.R. 
§ 20.200, so for all intents and purposes he does not have 
additional disability - including especially diabetes 
mellitus, stemming from that surgery or any VA treatment 
related thereto.  See also 38 C.F.R. § 3.361(a) (2008); 
VAOPGCPREC 40-97 (Dec. 31, 1997).



In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program has 
stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the Veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  See 38 C.F.R. § 3.361(c)(1).

Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault proximately caused the 
additional disability, it must be shown either that VA failed 
to exercise the degree of care expected by a reasonable 
treatment provider, or furnished the medical treatment at 
issue without the veteran's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1).

Proximate cause also may be established where the Veteran's 
additional disability was an event not reasonably foreseeable 
- to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider the type of risk that a reasonable health 
care provider would have disclosed as part of the procedures 
for informed consent (in accordance with 38 C.F.R. § 17.32).  
See 38 C.F.R. § 3.361(d)(2).

Concerning any possible direct relationship between his 
diabetes and his military service, the Veteran's STRs are 
unremarkable for any in-service complaints of or treatment 
for symptoms as might related to diabetes.  This is probative 
evidence against his claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).  Nor is there any other competent medical 
evidence suggesting a relationship or correlation between his 
diabetes and his military service.  He did not serve in the 
Republic of Vietnam during the Vietnam era, rather, much 
later from 1985 to 1993, and consequently he is not alleging 
that his diabetes mellitus is attributable to exposure to 
toxic herbicides (like the dioxin in Agent Orange) used in 
Vietnam during the Vietnam era or elsewhere outside of 
Vietnam.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

And so, the Board finds that the record does not establish 
that the Veteran's diabetes is attributable to his military 
service - either directly, presumptively, or as secondary to 
his service-connected left knee disability.

For these reasons and bases, the claim for service connection 
for diabetes must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  But as the preponderance of the evidence 
is against the Veteran's claim, this doctrine is not 
applicable in this appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1991).


ORDER

Service connection for diabetes, claimed as secondary to the 
left knee disability, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


